
	

115 S1408 IS: To enhance effective prosecution and defense in courts-martial, and for other purposes.
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1408
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mrs. Ernst (for herself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To enhance effective prosecution and defense in courts-martial, and for other purposes.
	
	
		1.Enhancement of effective prosecution and defense in courts-martial and related matters
 (a)Additional element in program for effective prosecution and defenseSubsection (a)(1) of section 542 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–329; 130 Stat. 2126; 10 U.S.C. 827 note) is amended by inserting before the semicolon the following: or there is adequate supervision and oversight of trial counsel and defense counsel so detailed to ensure effective prosecution and defense in the court-martial.
			(b)Assignment of civilian employees To supervise less experienced judge advocates in
 prosecution and defenseSuch section is further amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
 (2)by inserting after subsection (b) the following new subsection (c):  (c)Assignment of civilian employees To supervise less experienced judge advocates in prosecution and defense (1)Assignment authorizedThe Secretary concerned may assign the function of supervising and overseeing prosecution or defense in courts-martial by less experienced judge advocates to civilian employees of the military department concerned or the Department of Homeland Security, as applicable, who have extensive litigation expertise.
 (2)Status as supervisorA civilian employee assigned to supervise and oversee the prosecution or defense in a court-martial pursuant to this subsection is not required to be detailed to the case, but must be reasonably available for consultation during court-martial proceedings..
 (c)Pilot programs on professional developmental process for judge advocatesSubsection (d) of such section, as redesignated by subsection (b)(1) of this section, is amended— (1)in paragraph (1), striking establishing and all that follows and inserting a military justice career track for judge advocates under the jurisdiction of the Secretary.;
 (2)by redesignating paragraph (4) as paragraph (5); and (3)by inserting after paragraph (3) the following new paragraph (4):
					
 (4)ElementsEach pilot program shall include the following: (A)A military justice career track for judge advocates that leads to judge advocates with military justice expertise in the grade of colonel, or in the grade of captain in the case of judge advocates of the Navy, to prosecute and defend complex cases in military courts-martial.
 (B)The use of skill identifiers to identify judge advocates for participation in the pilot program from among judge advocates having appropriate skill and experience in military justice matters.
 (C)Guidance for promotion boards considering the selection for promotion of officers participating in the pilot program in order to ensure that judge advocates who are participating in the pilot program have the same opportunity for promotion as all other judge advocate officers being considered for promotion by such boards.
 (D)Such other matters as the Secretary concerned considers appropriate..  